Title: To James Madison from Maury & Latham, 1 February 1822
From: Maury & Latham
To: Madison, James


                
                    Sir,
                    Liverpool 1 February 1822
                
                Referring you to our annexed monthly report upon Tobacco &c., we may remark that there appears rather more disposition to purchase in London, by which market ours must now be regulated; about 200 Hhds. had been sold to a Dealer, 128 of which were rather under middling & brought 4½d.; there, as well as here, the want of desirable quality for Ireland & the Home demand is felt, & our highest quotations could be obtained.
                About 100 hhds. Kentucky leaf were purchased yesterday for Rotterdam p 2¼ @ 2½, a few @ 2d. & some Virginia @ 2¼ d—such will have the good effect of clearing our market for the new crop; we cannot however conclude this letter without once more repeating our former opinion, that our prices, as well as sustaining a decline in the fall, from an overstocked market, will be still further affected by the absence of any speculativ[e] demand; for what reasonable man is there, who would invest his money in an article, (on speculation) the cultivation of which he knows will continue as great as the last year, until either the Planter is not reimbursed, or a demand for Bread Stuff exists in this Country?
                Then, & not until one of these events takes place, may you with safety calculate upon any other prices than what the demand for consumption will afford. We are, Sir, Very respectfully yours,
                
                    Maury Latham & Co.
                
            